DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 September 2022 has been entered.
 	Claim 1 is currently amended.  Claims 1, 4-6, 13 and 15 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Information Disclosure Statement
The information disclosure statement submitted on 27 September 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “by firing the second carbon precursor in which a second carbon precursor is positioned on the composite layer” (lines 12-13).
It is unclear what this limitation means. Specifically, how many “second carbon precursors” are required? Is there a distinction between “the second carbon precursor” and “a second carbon precursor”? If so, is “a second carbon precursor “in” “the second carbon precursor”? If there are two “second carbon precursors”, which one is pitch (line 18)?
For the purposes of examination any of the above interpretations will be considered to meet the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pre-Grant Publication No. 2006/0134516, hereinafter Im in view of U.S. Pre-Grant Publication No. 2014/0220347, hereinafter Dehtiar.
Regarding claim 1, Im teaches an anode active material for a lithium secondary battery (paragraph [0061]).
	The anode active material includes a graphite core particle (1). A first coating layer (4) is positioned on the graphite core particle (1). The first coating layer (4) is a composite layer, which includes silicon particles (2) dispersed within a carbon layer (“matrix”). 
A second coating layer (5) is positioned on the first coating layer (4, “composite layer”).  The second coating layer (5) is formed of carbon (paragraphs [0027, 0036] and figure 1).
	The first coating layer (4, “composite layer”) is formed from a first composite precursor obtained by dispersing graphite particles, silicon particles and a first polymer material (“first carbon precursor”), so that the silicon particles on the graphite particle surfaces are dispersed in the polymer material (“first carbon precursor”). Subsequently, the first composite precursor is dried, such that there is a stage in the process when the first composite precursor is a solid phase material including the silicon particles on graphite particle surfaces dispersed in the polymer material (“first carbon precursor”) without a solvent (paragraphs [0071, 0075]).
The second coating layer (5, “carbon coating layer”) is formed from a second polymer material (“second carbon precursor”) in which carbon fiber (“a second carbon precursor”) is positioned onto the first coating layer (4, “composite layer”) and is then fired (paragraph [0071,0078]). In an example described by Im, the second polymer material (“second carbon precursor”) is first dissolved in water, so that it can be coated onto the first coating layer (4, “composite layer”). The water is subsequently evaporated completely and then the material is fired (paragraphs [0077, 0078]). Thus, the second coating layer (5, “carbon coating layer”) is formed from “only” the second polymer material (“second carbon precursor”).
	Im teaches pitch as both the first polymer material (“first carbon precursor”) and the second polymer material (“second carbon precursor”) (paragraphs [0054, 0071]).
In an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]). 
In the example, Im uses 2 g of Si powder and 1 g of PVA (“first carbon precursor”) to form the first coating layer (4, “composite layer”). Later, Im uses 0.5 g of PVA (“second carbon precursor”) in forming the second coating layer (5, “carbon coating layer”). Thus, in the whole process, Im uses a total of 1.5 g of the “first carbon precursor” and the “second carbon precursor” and 2 g of Si powder. The ratio is thus 1.5:2, which is 0.75:1.
Im teaches that the coating layers prevent the internal anode active material from contacting the electrolyte (paragraph [0033]). A schematic of Im’s material further shows neither the graphite core particle, nor any of the silicon particles being exposed on the surface of the material (figure 1).
	Im fails to report on the crystallinity of the silicon particles. 
	It is well-known in the art to use silicon particles with amorphous and crystalline regions as anode active materials – see, e.g. Dehtiar, who teaches silicon particles with a preferred crystalline content (“degree of crystallinity”) of no more than 20% (abstract, paragraphs [0033, 0128]). Dehtiar reports that silicon particles with the preferred crystalline content show superior performance. In specific examples, Dehtiar teaches silicon particles with a crystalline content of 5% (example 22, paragraph [0131]) and 10% (example 14, paragraph [0130]).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to have silicon particles of the preferred crystalline content (“degree of crystallinity) in Im’s anode active material for the purpose of achieving superior performance in the battery.
The examiner notes that the claim recites a product, but also includes a number of limitations directed to a particular method for obtaining the structure of the claimed product.  Specifically, claim 1 recites method steps for forming the composite layer and the carbon coating layer.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
	Applicant should note that Im’s process does not differ from the instantly claimed process. However, even if applicant were to modify the language to introduce process details that differ from Im’s, in these product claims, it is the final structure that determines patentability. The final structure of Im as modified by Dehtiar is identical to the instantly claimed structure.
	Regarding claim 4, in an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the relative composition by weight of graphite core particle to first coating layer (4, “composite layer”) is 20:2.  
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite layer”) weighs approximately 0.45 g. Based on these total weights, it can be calculated that the graphite core particle (1) is present at approximately 84% by weight of the active material, the first coating layer (4, “composite layer”) is present at approximately 8% by weight of the active material and the second coating layer (5) is present at approximately 7% by weight of the active material.
	Regarding claim 5, Im teaches that the silicon particles are present at a concentration of 3 wt% to 15 wt% based on the total weight of the anode active material (paragraph [0052]).
	Regarding claim 6, Im teaches that the first coating layer (4, “composite layer”) has a thickness in the range 0.1 µm to 3 µm (paragraph [0042]).
	Regarding claim 13, Im teaches a lithium secondary battery comprising an anode including the anode active material of claim 1 (paragraphs [0057, 0061]).

Regarding claim 15, Im teaches that the silicon particles are present at a concentration of 3 wt% to 15 wt% based on the total weight of the anode active material (paragraph [0052]).
In an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the relative composition by weight of graphite core particle to first coating layer (4, “composite layer”) is 20:2.  
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite layer”) weighs approximately 0.45 g. Based on these total weights, it can be calculated that the graphite core particle (1) is present at approximately 84% by weight of the active material, the first coating layer (4, “composite layer”) is present at approximately 8% by weight of the active material and the second coating layer (5) is present at approximately 7% by weight of the active material.
	Therefore, in this composition, the weight of the carbon matrix is less than 8% by weight. As such, the sum of the carbon matrix and second coating layer is in the range greater than 7 wt% to less than 15 wt%.

Claims 1, 4-6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pre-Grant Publication No. 2006/0134516, hereinafter Im in view of Japanese Patent Publication No. 2003/208893A, hereinafter Ka. (A machine translation of Ka was provided in a previous office action).
Regarding claim 1, Im teaches an anode active material for a lithium secondary battery (paragraph [0061]).
	The anode active material includes a graphite core particle (1). A first coating layer (4) is positioned on the graphite core particle (1). The first coating layer (4) is a composite layer, which includes silicon particles (2) dispersed within a carbon layer (“matrix”). 
A second coating layer (5) is positioned on the first coating layer (4, “composite layer”).  The second coating layer (5) is formed of carbon (paragraphs [0027, 0036] and figure 1).
	The first coating layer (4, “composite layer”) is formed from a first composite precursor obtained by dispersing graphite particles, silicon particles and a first polymer material (“first carbon precursor”), so that the silicon particles on the graphite particle surfaces are dispersed in the polymer material (“first carbon precursor”). Subsequently, the first composite precursor is dried, such that there is a stage in the process when the first composite precursor is a solid phase material including the silicon particles on graphite particle surfaces dispersed in the polymer material (“first carbon precursor”) without a solvent (paragraphs [0071, 0075]).
The second coating layer (5, “carbon coating layer”) is formed from a second polymer material (“second carbon precursor”) in which carbon fiber (“a second carbon precursor”) is positioned onto the first coating layer (4, “composite layer”) and is then fired (paragraph [0071,0078]). In an example described by Im, the second polymer material (“second carbon precursor”) is first dissolved in water, so that it can be coated onto the first coating layer (4, “composite layer”). The water is subsequently evaporated completely and then the material is fired (paragraphs [0077, 0078]). Thus, the second coating layer (5, “carbon coating layer”) is formed from “only” the second polymer material (“second carbon precursor”).
	Im teaches pitch as both the first polymer material (“first carbon precursor”) and the second polymer material (“second carbon precursor”) (paragraphs [0054, 0071]).
In an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]). 
In the example, Im uses 2 g of Si powder and 1 g of PVA (“first carbon precursor”) to form the first coating layer (4, “composite layer”). Later, Im uses 0.5 g of PVA (“second carbon precursor”) in forming the second coating layer (5, “carbon coating layer”). Thus, in the whole process, Im uses a total of 1.5 g of the “first carbon precursor” and the “second carbon precursor” and 2 g of Si powder. The ratio is thus 1.5:2, which is 0.75:1.
Im teaches that the coating layers prevent the internal anode active material from contacting the electrolyte (paragraph [0033]). A schematic of Im’s material further shows neither the graphite core particle, nor any of the silicon particles being exposed on the surface of the material (figure 1).
Im fails to report on the crystallinity of the silicon particles. 
	It is well-known in the art to use silicon particles with amorphous and crystalline regions as anode active materials – see, e.g. Ka, who teaches silicon particles with a preferred crystalline content (“degree of crystallinity”) of 10% to 60% (paragraph [0012]). Ka teaches that the reduced crystallinity minimizes the volume expansion of the active material upon lithium ion intercalation and thus improves the performance of the battery. 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to have silicon particles with a crystalline content (“degree of crystallinity”) in the range 10% to 60% in Im’s anode active material for the purpose of achieving superior performance in the battery.
The examiner notes that the claim recites a product, but also includes a number of limitations directed to a particular method for obtaining the structure of the claimed product.  Specifically, claim 1 recites method steps for forming the composite layer and the carbon coating layer.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
	Applicant should note that Im’s process does not differ from the instantly claimed process. However, even if applicant were to modify the language to introduce process details that differ from Im’s, in these product claims, it is the final structure that determines patentability. The final structure of Im as modified by Ka is identical to the instantly claimed structure.
	Regarding claim 4, in an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the relative composition by weight of graphite core particle to first coating layer (4, “composite layer”) is 20:2.  
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite layer”) weighs approximately 0.45 g. Based on these total weights, it can be calculated that the graphite core particle (1) is present at approximately 84% by weight of the active material, the first coating layer (4, “composite layer”) is present at approximately 8% by weight of the active material and the second coating layer (5) is present at approximately 7% by weight of the active material.
	Regarding claim 5, Im teaches that the silicon particles are present at a concentration of 3 wt% to 15 wt% based on the total weight of the anode active material (paragraph [0052]).
	Regarding claim 6, Im teaches that the first coating layer (4, “composite layer”) has a thickness in the range 0.1 µm to 3 µm (paragraph [0042]).
	Regarding claim 13, Im teaches a lithium secondary battery comprising an anode including the anode active material of claim 1 (paragraphs [0057, 0061]).
Regarding claim 15, Im teaches that the silicon particles are present at a concentration of 3 wt% to 15 wt% based on the total weight of the anode active material (paragraph [0052]).
In an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the relative composition by weight of graphite core particle to first coating layer (4, “composite layer”) is 20:2.  
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite layer”) weighs approximately 0.45 g. Based on these total weights, it can be calculated that the graphite core particle (1) is present at approximately 84% by weight of the active material, the first coating layer (4, “composite layer”) is present at approximately 8% by weight of the active material and the second coating layer (5) is present at approximately 7% by weight of the active material.
	Therefore, in this composition, the weight of the carbon matrix is less than 8% by weight. As such, the sum of the carbon matrix and second coating layer is in the range greater than 7 wt% to less than 15 wt%.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented combination of the Im and Dehtiar and Im and Ka references were found to address the amended claims.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724